SIMPSON, J.
The bill in this case was filed by the appellees, praying for the removal of the estate of William D. Westeott from the probate into the Montgomery city court, in equity, and for the construction of the will of said William D. Westeott. The estate was removed into said city court, and the only question.for determination, on this appeal, is the construction of said will and codicil (which will be copied by the reporter in the statement of this case).
Without resorting to the testimony of witnesses, which was received in the lower court, it is proper to examine both the original will and the codicil, so as to arrive at the intention of the testator.
Item 2 of the original will provides that the grandson of the testator should “take a child’s part,” which was to be managed by the trustees named for him. The codicil revokes said item 2, and states distinctly that "in lieu, thereof” said grandson should receive $5,000 in cash, which was to be held, managed, etc., for him, during minority, by the same trustees. In other words,the $5,000 was to be in lieu of the child’s part which had been provided by item 2 of the original will. To hold otherwise would be to hold that "in lieu of” means in addition to.
*93It is true that, if item 2 had been merely revoked, said graudson would be entitled to a child’s part under the provisions of'item 1; but the will and codicil must be construed together, in order to ascertain the intention of the testator, and when item 1 provides that his estate shall be distributed according to the statutes, subject to the provisions of item 2, the codicil takes the place of item 2, and the meaning is clear that the property is to be distributed according to the statutes of Alabama, except that said grandson, Charles G. Abercrombie, in place of receiving a “child’s part,” shall receive only the $5,000, and the property, after the payment of that amount and the debts, shall be distributed among the other heirs, share and share alike, to wit, Samuel H. Westcott, William B. Westcott, and Annie M. Cobbs.
The decree of the court is affirmed.
Affirmed.
All the Justices concur, save Sayre, J., not sitting.